Citation Nr: 9904232	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in November 1996.  This case was remanded by the Board in May 
1997 for further development; it was returned to the Board in 
October 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a scar from surgery performed in service 
for a right inguinal hernia which developed during service. 


CONCLUSION OF LAW

The postoperative residuals of a right inguinal hernia were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that available evidence 
necessary for an equitable disposition of the claim has been 
obtained.  In this regard the Board notes that the veteran's 
service medical records are not on file and are presumed to 
have been destroyed by fire at the National Personnel Records 
Center (NPRC).  The record reflects that efforts were 
undertaken by the NPRC to search alternative sources for 
medical data for the veteran, but that the only records 
obtained were Morning Reports for August 1955 to October 
1955.  In its May 1997 remand, the Board requested that the 
RO contact the Walter Reed Army Medical Center, the facility 
at which the veteran allegedly underwent a hernia operation 
in service, directly in order to obtain any records for the 
veteran held by that facility.  In August 1997 that facility 
responded that the veteran's medical records had been retired 
to the NPRC. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

As noted previously, the veteran's service medical records 
are not available.  However, Morning Reports for August 1955 
disclose that the veteran was sick at Walter Reed Army 
Hospital from at least August 23 to August 25, 1955; the 
reports do not describe the reason for treatment, the course 
of treatment or any diagnosis associated with the treatment.
 
Private medical records from Coffeyville Family Practic 
Clinic for April 1993 to December 1996 show that on physical 
examination of the veteran in December 1996, a right inguinal 
hernia scar was noted.

At his November 1996 hearing, the veteran testified that 
during service in 1955 he developed a hernia and underwent 
surgical repair of the hernia at the Walter Reed Army Medical 
Center.  He averred that he had experienced problems with 
lifting and bending since that operation, and he reported 
that he experienced pain in his inguinal region with any type 
of strain.  The veteran denied receiving any postservice 
medical treatment associated with residuals of his hernia 
operation, although he reported undergoing an employment 
examination at some point which specifically looked for 
evidence of hernia; he did not identify the employer.

The veteran was afforded a VA examination in June 1998, at 
which time he reported undergoing a right inguinal hernia 
operation in 1955; he denied a postservice history of 
additional surgery.  He complained of pain at the site of his 
hernia operation with prolonged walking or standing, or with 
lifting, but he denied experiencing any other residuals.  
Physical examination disclosed the presence of a well healed 
12 centimeter surgical scar in the right inguinal area, 
without evidence of inguinal hernia.  The examiner diagnosed 
the veteran as status post right inguinal herniorrhaphy in 
1955.

Through no fault of the veteran, the service medical records 
are unavailable.  The Board has found the veteran's testimony 
concerning the onset of symptoms and the surgical treatment 
of the right inguinal hernia in service to be credible.  The 
veteran's testimony is supported by the morning reports 
showing that he was hospitalized at the Walter Reed Army 
Hospital in August 1955.  Moreover, the June 1998 VA examiner 
found that the veteran has a residual scar from the right 
inguinal herniorrhaphy performed in 1955.  Therefore, the 
Board finds that the evidence supporting the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for the postoperative 
residuals of a right inguinal hernia.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for postoperative residuals 
of a right inguinal hernia is granted.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

